Citation Nr: 1443639	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to a low back disorder.
  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 4, 1986 to April 7, 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the appellant's application to reopen a claim for service connection for a low back disorder and entitlement to service connection for depression. 

The appellant testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in September 2011.  A transcript of the hearing is of record.

In a June 2012 decision, the Board declined to reopen the appellant's service connection claim for a back disability, and denied his service connection claim for depression, to include as secondary to low back disability.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In a March 2014 Memorandum Decision, the Court reversed the Board's June 2012 decision finding that no new and material evidence had been received, and set aside the remainder of the decision for further readjudication consistent with the Memorandum Decision.

In February 2013, the Board received additional evidence from the appellant.

Considering the appellant's 2013 pleadings to the Court and the additional evidence added to the claims file since the 2012 Board decision, the Board rephrased his psychiatric claim to include PTSD, as shown on the title page of this document to be consistent with the reasonable expectations of the appellant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability but who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

The issues of entitlement to service connection for a low back disorder, and an acquired psychiatric disorder, to include depression and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2009, the Board denied the appellant's original claim for service connection of a low back disability and that decision is final. 

2.  In a March 2014 Memorandum Decision, the Court found that new and material evidence had been received to reopen the appellant's claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The Board's May 2009 denial of service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).
 
2.  Based on the legal conclusion in the Court's March 2014 Memorandum Decision, new and material evidence has been received to reopen the service connection claim for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened; to that extent only, the appeal is allowed.

REMAND

Further development is necessary prior to analyzing the claims on the merits.

First, newly identified evidence should be obtained and associated with the claims file.  The appellant recently submitted VA Form 21-4142's, which identify additional treatment for his back and psychiatric disorders.  Also, a March 2014 letter indicates that the appellant has submitted a claim for disability benefits from the Social Security Administration (SSA).  These records should be requested and obtained.

Second, an addendum is necessary with regard to the service connection claim for a low back disorder.  The current record contains unfavorable 2007 and 2009 VA opinions.  However, the appellant recently submitted an October 2012 statement from Dr. D.D.N., a private physician associated with Neurology Department of Parkland Health & Hospital System, in which he states that the appellant has chronic low back pain "which started while he was in the military."  The RO has not yet had an opportunity to consider this new evidence, and there is no indication that the appellant waived initial RO consideration.  In addition, the private opinion is not accompanied by any supporting rationale.  The Board therefore requires a factually informed, medically competent and fully explained addendum medical opinion to resolve the service connection claim for low back disorder.

Third, as the psychiatric claim now includes consideration of PTSD, that portion of the claim must be fully developed and readjudicated.  The psychiatric claim is also inextricably intertwined with the back claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the appellant's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Make arrangements to obtain:  a). any outstanding VA treatment records, and b). private medical records from "Bluitt-Flowers Health Center" (April 2000- present); "Parkland Health & Hospital System" (April 2000-present); and "The Rehab Group" (January 2012 - present).  See January 2013 VA Forms 21-4142.

3.  Send the appellant and his attorney a VCAA notice letter apprising them of the type of evidence and information needed to substantiate his service connection claim for a psychiatric disorder, TO INCLUDE PTSD, including apprising them of the appellant's and VA's respective responsibilities in obtaining this supporting evidence.

4.  After completing the development requested above, return the claims file to the examiner who performed the January 2009 VA spine examination and request an addendum.  If this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the appellant to be reexamined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

* A November 1985 enlistment examination and medical history reports showing complaints of having had recurrent low back pain;

*A March 1986 STR showing treatment for low back pain after appellant dropped a heavy box;

*A March 1986 Army Entrance Physical Standards Board Proceeding record noting that the appellant injured his back and was hospitalized in 1981; x-rays of the spine were normal; discharge was recommended due to recurrent low back pain which existed prior to and was not aggravated by service;  

* An April 2000 medical record showing that the appellant was involved in a motor vehicle accident (MVA); imaging studies reflected mild degenerative changes of the cervical spine.


* February 2004 imaging studies showing chronic low back pain secondary to multiple MVAs and a service injury.

* A January 2006 record showing that the appellant was involved in a MVA in March 2004 and sustained lumbosacral and cervical spine strain;

*Workers' Compensation records;

*A July 2006 letter from the appellant's neighbor noting that the appellant expressed low back pain and noting that the appellant's health had changed noticeably since his service discharge;  

*A January 2007 VA examination report and May 2007 addendum;

*A January 2009 VA examination report;
 
*An August 2010 letter from the appellant's brother indicating that the appellant came home from the service reporting about his back injury;

*An August 2011 letter from the appellant's sister indicating that she and her family watched the appellant suffered the back injury sustained in service;  and

*September 2011 hearing testimony. 




Thereafter, the examiner is asked to respond to the following:

a.  Did the appellant have a low back disability that preexisted his period of ACDUTRA from March 4, 1986 to April 7, 1986?

 b. If so, did the preexisting low back disability increase in disability beyond the natural progress of the disease during the period of ACDUTRA? Consideration should be given to all evidence, specifically to include the March 1986 low back injury and the various lay statements of record.

c.  Regardless of whether there was a preexisting low back disorder prior to the period of ACDUTRA, is any currently identified low back disorder related to the March 1986 low back injury?

A complete rationale should be provided for any opinion expressed and conclusion reached.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the appellant and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

5.  If it is determined that the appellant's low back disorder is etiologically related to his March 1986 period of ACDUTRA, the RO should afford the appellant a VA psychiatric examination to determine whether his current psychiatric disorder (see January 2012 diagnosis of PTSD provided by a private psychologist) began in service, is otherwise related to service, or alternatively, whether it is proximately due to or the result of the appellant's low back disorder.  Reconcile this opinion with all evidence, to include the lay statements of record. 

6.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
7.  Then re-adjudicate the service connection claims for a low back disorder and an acquired psychiatric disorder, to include depression and PTSD, to include as secondary to the low back disorder.  If the claims are not granted to the appellant's satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


